Name: 77/802/EEC: Council Decision of 20 December 1977 amending certain Decisions adopted pursuant to Article 4 of Decision 71/66/EEC on the reform of the European Social Fund
 Type: Decision
 Subject Matter: EU finance;  employment;  politics and public safety;  labour market
 Date Published: 1977-12-27

 Avis juridique important|31977D080277/802/EEC: Council Decision of 20 December 1977 amending certain Decisions adopted pursuant to Article 4 of Decision 71/66/EEC on the reform of the European Social Fund Official Journal L 337 , 27/12/1977 P. 0010 - 0011 Greek special edition: Chapter 05 Volume 2 P. 0226 COUNCIL DECISION of 20 December 1977 amending certain Decisions adopted pursuant to Article 4 of Decision 71/66/EEC on the reform of the European Social Fund (77/802/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 71/66/EEC of 1 February 1971 on the reform of the European Social Fund (1), as amended by Decision 77/801/EEC (2), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas Article 1 (2) of Council Decision 77/801/EEC of 20 December 1977 amending Decision 71/66/EEC on the reform of the European Social Fund extends the scope of the Fund to persons who are to pursue activities as self-employed persons; Whereas Article 1 (4) of Council Regulation (EEC) No 2893/77 of 20 December 1977 amending Regulation (EEC) No 2396/71 implementing the Council Decision of 1 February 1971 on the reform of the European Social Fund (5) provides for a simplification of the categories of aid; Whereas, to take account of the abovementioned amendments, it is necessary to amend Council Decision 72/428/EEC of 19 December 1972 on assistance from the European Social Fund for persons leaving agriculture to pursue non-agricultural activities (6), Council Decision 75/459/EEC of 22 July 1975 on action by the European Social Fund for persons affected by employment difficulties (7), as amended by Decision 77/475/EEC (8), and Council Decision 76/206/EEC of 9 February 1976 on intervention by the European Social Fund in favour of persons occupied in the textile and clothing industries (9), as amended by Decision 77/475/EEC; Whereas, in the Community, the employment situation for young people under 25 who are unemployed or seeking employment and the employment situation in the textile and clothing sectors continue to be affected by quantitative and qualitative imbalances, HAS DECIDED AS FOLLOWS: Article 1 Decision 72/428/EEC shall be amended as follows: 1. The following shall be substituted for Article 1: "Article 1 Operations which are aimed at facilitating the employment and the geographical and occupational mobility of persons who cease to pursue an activity directly and principally in agriculture in order to take up a non-agricultural activity shall be eligible to receive assistance from the Fund under Article 4 of the Council Decision of 1 February 1971." 2. The following shall be substituted for Article 3: "Article 3 The aids eligible for assistance from the Fund pursuant to this Decision shall be those laid down in Article 3 (1) of Regulation (EEC) No 2396/71, as amended by Regulation (EEC) No 2893/77." Article 2 Decision 75/459/EEC shall be amended as follows: 1. The following shall be substituted for Article 3: (1)OJ No L 28, 4.2.1971, p. 15. (2)See page 8 of this Official Journal. (3)OJ No C 133, 6.6.1977, p. 39. (4)OJ No C 126, 28.5.1977, p. 2. (5)See page 1 of this Official Journal. (6)OJ No L 291, 28.12.1972, p. 158. (7)OJ No L 199, 30.7.1975, p. 36. (8)OJ No L 196, 3.8.1977, p. 13. (9)OJ No L 39, 14.2.1976, p. 39. "Article 3 The aids eligible for assistance from the Fund pursuant to this Decision shall be those laid down in Article 3 (1) of Regulation (EEC) No 2396/71, as amended by Regulation (EEC) No 2893/77." 2. Article 4 is hereby deleted. 3. The second subparagraph of Article 5 shall be replaced by the following: "It shall apply to operations covered by applications for assistance which have received the approval of the Commission before 1 January 1981." Article 3 Decision 76/206/EEC shall be amended as follows: 1. The following shall be substituted for Article 1: "Article 1 Operations which are aimed at facilitating the employment and the geographical and occupational mobility of persons occupied in the textile industry, including the processing of chemical fibres, and in the clothing industry, whose activities are directly affected, or are in danger of being affected, by quantitative or qualitative measures for structural adaptation and who are to pursue activities either within those industries or outside them, shall be eligible for assistance from the Social Fund pursuant to Article 4 of Decision 71/66/EEC." 2. The following shall be substituted for Article 2: "Article 2 The aids eligible for assistance from the Fund pursuant to this Decision shall be those laid down in Article 3 (1) of Regulation (EEC) No 2396/71, as amended by Regulation (EEC) No 2893/77." 3. The following shall be substituted for the second paragraph of Article 3: "It shall apply to operations covered by applications for assistance which have received the approval of the Commission before 1 January 1981." Article 4 This Decision shall be published in the Official Journal of the European Communities and shall enter into force on 1 January 1978. Done at Brussels, 20 December 1977. For the Council The President H. SIMONET